department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service rs p o box i cincinnati oh legend x state y date z number of member households dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in x on y as a non-profit unincorporated association for the purpose of collecting annual fees to pay expenses related to a well and a boat dock owned by your members numbering z households each homeowner obtaining water from the well is required to be a member and does not have the right to terminate membership you do not own the well and dock the well and the dock are owned in common by the members whenever ownership of a home changes hands the ownership_interest in the well and dock automatically transfers to the new owner your expenses include electricity used at the well and dock real_estate_taxes and personal_property_tax and formerly expenses related to a water softening system you restrict use of the well dock and associated land to members sec_1_501_c_4_-1 states an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare revrul_74_17 1974_1_cb_130 describes a condominium owner’s association that maintains areas owned by the unit holders does not qualify for exemption under sec_501 since such an organization primarily serves private interests the common areas of the condominium property are owned by the unit owners as tenants in common in equal shares one for each unit the maintenance and care of the common areas necessarily constitutes the provision of private benefits for the unit owners revrul_74_99 1974_1_cb_132 provides that a homeowners’ association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_80_63 1980_1_cb_116 question clarifying rev rule held that if a homeowners’ association does not serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental the use and enjoyment of the common areas owned and maintained by the association must be extended to the general_public as distinguished from controlled use or access restricted to members for the association to qualify for exemption under sec_501 of the code application of law you are not operated for the promotion of social welfare under sec_501 as described in sec_1_501_c_4_-1 because you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community you do not own and maintain the well and the dock for_the_use_of the general_public in the manner described in revrul_74_99 and in revrul_80_63 but you maintain them solely for the benefit of the members of the association this benefit is not even indirect since you are not the owner of the well and dock your expenditures benefit the members directly affecting the value of their ownership interests in the two facilities just as the maintenance of the common areas of the condominium association described in revrul_74_17 necessarily confers private benefit on the unit owners conclusion you do not qualify for exemption under sec_501 of the code you are not operated exclusively for the promotion of social welfare and your activities primarily benefit your members if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47628k e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
